ON MOTION FOR REHEARING.
As ground for a rehearing it is asserted in the motion therefor, that we stated the facts to be exactly opposite from what they in fact are, and are shown to be in the agreed statement of facts. “That the facts are as shown by the agreed statement, That said story is exclusively occupied and *359used by plaintiff and tenants for lodge purposes; that no part of said property.is used for any other than lodge purposes.’ ”
The only parts of the agreed statement of facts which have any bearing upon the rise of plaintiff’s part of the building read as follows: “That the revenue of the said lodges is derived from membership fees paid by persons joining said lodges, dues paid by their members, and rents as hereinafter stated.That said story [that is, the third] is exclusively occupied and used by plaintiffs and tenants for lodge room purposes. That no part of said property of plaintiffs is used for any other than lodge purposes.”
That our statement was inaccurate in so far as the exclusive use of that part of the building which belongs to plaintiffs is concerned, we concede, but upon the agreed state of facts the result must be the same, for the simple statement that the story of the building in question, “is exclusively occupied and used by plaintiffs and tenants for lodge purposes,” does not by any means prove or tend to prove, that the tenants were charitable institutions, as it is a matter of common knowledge that there are lodges in this country which are not charitable institutions. Taxation is the rule and exemption therefrom the exception, and the burden was .upon plaintiffs to bring themselves clearly within the provisions of the statute exempting property “used exclusively for purposes purely charitable” from taxation, and. this they failed to do. There is no presumption that the lodge or lodges which were plaintiffs’ tenants were charitable institutions, hence it devolved upon them to show that they were, before they could claim the benefit of exemption of their property from taxation.
The statement is modified.
The motion will be overruled. Gantt, C. J., and Sherwood, J., concur.